ROS v\ra)20

is

Wesel grt’

Case 1:18-cv-10817-AT-GWG Document 73 Filed 10/29/20 Page 1 of 4
Case 1:18-cv-10817-AT-GWG Document 72-1 Filed 09/30/20 Page 2 of 10

 

nese steypanemn sm ert meron hl 2 ema

UNITED STATES DISTRICT COUR A\\) OCT 3u tua |
SOUTHERN DISTRICT OF NEW YORK

 

 

  

 

USD.C.S.D.N. Y.
CASHIERS
Dr. Rupert Green

 

 

 

 

(List the full name(s) of the plaintiff(s)/petitioner(s).) 18 CV 10817 ( AT \GwWa

-against-
NOTICE OF APPEAL
The Department of Education of the City of New York

and the United Federation of 1 cachers’——_

(List the full name(s) of the defendant(s)/respondent(s).)

Notice is hereby given that the following parties: Dr. Rupert Green

(list the names of all parties who are filing an appeal)

in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the Cljudgment Wlorder  enteredon: 10/30/2020

(date that judgment or order was entered on docket)
that: The Complaint is DISMISSED with prejudice as to Plaintiff's federal claims.

The Court declines to exercise supplemental jurisdiction over Plaintiff's state law claims. Accordingly, Plaintiff's state
law claims are DISMISSED without prejudice.

(If the appeal is from an order, provide a brief description above of the decision in the order.)

10/27/2020 a) a ee :
Dated

 

 

 

 

Signature ee ,
Green. Rupert, A
Name (Last, First, Ml) ___
Q0s-26 1B Gre, Saint Albans NY 11412
Address City State Zip Code
917 601 6425 educatemeS@yahoo.com
Telephone Number

 

 

E-mail Address (if available)

 

iF
Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone

number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.

Rev. 12/23/13
Case 1:18-cv-10817-AT-GWG Document 73 Filed 10/29/20 Page 2 of 4

 
]

 

Case 1:18-cv-10817-AT-GWG Document 73 Filed 10/29/20 Page 3 of 4

R. Ee

aos-2

er, Ac ha,, <
-

bez Nye.
NY ly)

VARs
 

eM iy

Z/L 6X S/L ZL -AO 900000LO000L

SERVICE «:
S$ GALINN *

:
%

 

J} JO UOHLIOIA @ Oq AewW
14 ay ofl6uj6exoed sy,

Page

es
a3

Palle Gl

Ou
ue

Abate Viton sol Alsroe papas ae

S99
dt

1,
WL

sas

"pa,
@sNnsiW °S.

|

 

 

 

 

8102 190 481A
2: 0

ES SIHL WOW Ta3d CY

“PEpN|oU] COUBINSU! OO'COLS
*LEGE-222-008 [189 10 Woo'SdSN SIA ‘..Gupjoew Sdsn 40 dnydjd sod

dNydid/WOO"SdSN

 

 

 

‘820 “8
: OF ) crepeuy eokoyduig eousidedoy | ereu may wBIOM
oe $
say 9 ebeysog (e101 | 803 wnnudig AepyopyACpuns a fepeds
$ $ $} we GS \
984 uopeyodsueyy Ay

 

 

feuluy Bar] | ee dleoey WiMeY 204 Kented Wy O01 perdepoy aunt
a er
Wd 00% [] Wy oc:o8 ,

9@4. G00 603 eoUEINsU} ew, Aueniog peinpeups | (ANGCANW) Peldesoy ere

 

 

focal

Looe Ane

W427 S/)

cman Pgy

“AURGEIEAR 40} GOO ISO 1290) 40
(.ojqeireae e1eym ‘e9) feuonippe) pesnbey Aenyeg WY 08:01 [7]
Gejqaireae eueym ‘egy euopppe) pesinbey Aueayeg ABpyopH/Aepung oO
(ep ssouisng peu posenyep) Aueneg Aepanieg ON [7]

 

 

 

is,

  

 

 

  

  

“ON ‘JOOY ,,,891AI9S [B1SOq 10 “ON "100 Aoueby jesepey “ON “OY 9]210d109 eSdSN

SN T2e0 OTT hes fa

nn

 

Sv-9e90L3r0esY

SE'92$

n
o2 38 ta

AN 'SNYV ay.
ai¥d g0vIé

20001

| MM &

2001

DIMABIS WISOd
S3iUAS G3LINn

 

ae
<0!
DLLM-Ot

ope
“LL
OS

Be FTF “CLT ZIM
- e6e1sq eed Asonyen pempeuns epog.ait Od
oda} Aran (7 eo-20 foa-t A,

      

COSINE NE Emk zeroed) REET

(Te CETTTIeO MEN Aes) C= IM | EO ie

 

 

essaddXa

11VW
ALIWOldd

TVWIS OL ATWald SSAdd

“A@Aep uo eunyeuBis s,eassezppe ayy urerqo 07 Gundweye jnoyllm UORBOO; auNndes JaLjO 10 apeydeoa, jeu
BU} Uy LUSH! OU] GALS] HIM BDIAIBg jelSO¢”} OY) ‘PeyO9yd jOU S| XO"q OU) J] renee! ydisoey UWINSy seseyoing
(p YO ‘aoyues GOO 4 (EHO i [EUORIPpE
() sae ey 3) xOq pena eurgeubys, oun Yoeud enw 49eW EYL “SION QAYINDIY AYNLYNOIS []

Cio Cia be ieiles ake) ec} LO) Fes LONPA- ELS)

id (2 HO

 

SN oh +dlz

 

*apod HO oy} URS
‘dnydig ebeyoed
eol) e|NpEYyoS OL

Untéd B8VI1d) 7}
e09'SdSN Ol 1816y,.

   

suondo Amalieg

NS S, ppe eu seunbey

   

SSsdudX
TIVIN
ALIWOIY

 

ES Move ii ht= Fa es ho fee

® FIAYIS TWLSOd
SILVLS GALINN Ed 1

"JDIAUAS TVLSOd
SALVLS G4LINN

 

TVWIS OL ATWAld SSI
